Exhibit 10.27

LOGO [g44944ex10_27pg001.jpg]

December 30, 2008

Mr. Brandon Black

[home address]

Dear Brandon:

This letter amends the letter agreement dated June 13, 2005 (the “Agreement”),
by and between Encore Capital Group, Inc. (the “Company”) and you to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, effective
January 1, 2009, by adding the following new Section 20 at the end thereof:

“20. Compliance with Code Section 409A. Compensation and benefits payable under
the Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code. In this regard, each such
payment that is made in a series of scheduled installments shall be deemed a
separate identified payment for purposes of Section 409A. To the extent that any
amounts or benefits payable under this Agreement are or become subject to
Section 409A due to a failure to qualify for an exemption, this Agreement is
intended to comply with the applicable requirements of Section 409A with respect
to such amounts or benefits. This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent.

Notwithstanding any contrary provision of this Agreement, any amount or benefit
that fails to qualify for an exemption from Section 409A shall be subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
amounts or benefits payable to you upon separation from service be delayed until
the first regular payroll date which occurs more than 6 months after separation
from service (or if earlier, the date of your death) if you are a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service, with the first of such payments including all
payments which would have been made during the period of such delay without
regard thereto and without interest, and with subsequent payments, if any, made
in accordance with the dates and terms otherwise provided herein.

Your date of termination for purposes of determining the date that any amount or
benefit that is treated as nonqualified deferred compensation under Code
Section 409A is to be paid (or in determining whether an exemption to such
treatment applies), and for purposes of determining whether you are a “specified
employee” on the date of termination, shall be the date on which you have
incurred a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) and applicable guidance thereunder.

In each case where this Agreement provides for the payment of an amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
to be made to you within a designated period and such period begins and ends in
different



--------------------------------------------------------------------------------

LOGO [g44944ex10_27pg002.jpg]

 

calendar years, the exact payment date within such range shall be determined by
the Company, in its sole discretion, and you shall have no right to designate
the year in which the payment shall be made.

Notwithstanding the provisions of Section 9 of the Agreement, if you are
entitled to payments under Section 9 in connection with a Change of Control that
does not satisfy the requirements for a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, under Section 409A of the Code, then the payments
shall be made in the same manner as provided for payments due under Section 10,
rather than in a lump sum, to the extent necessary to avoid the imposition of
additional taxes under Section 409A.

In addition, to the extent necessary to avoid the imposition of additional taxes
under Section 409A, if any Payments are subject to reduction pursuant to
Section 16, the reduction will occur in the manner specified in Section 16, and
to the extent not specified, in the manner that produces the greatest economic
benefit to you, and you will have no right to elect a different order.”

Except as amended hereby, all other terms and conditions of the Agreement shall
remain in full force and effect. This letter agreement and the Agreement
constitute the complete and entire agreement among the parties relating to the
subject matter thereof, and there are no prior or contemporaneous oral or
written representations, promises or agreements not expressly set forth therein.
This letter agreement may not be modified in any respect except by a writing
dated and signed by the parties hereto.

In order to confirm your agreement with and acceptance of the foregoing
provisions of this letter agreement, please sign one copy of this letter and
return it to me. The other copy is for your records.

 

Sincerely, Encore Capital Group, Inc. By:  

/s/ J. Christopher Teets

 

J. Christopher Teets

  Member, Board of Directors

 

AGREED AND ACCEPTED:      

/s/ J. Brandon Black

   

December 30, 2008

  (Signature of Executive)     (Date Signed)  